          Case 2:20-cv-04110-CFK Document 23 Filed 02/26/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID HATCHIGIAN AND         :
JOAN RANDAZZO,               :                          CIVIL ACTION
                             :                          NO. 20-CV-4110
            Plaintiffs,      :
                             :
    v.                       :
                             :
CARRIER CORPORATION, et al., :
                             :
            Defendants.      :
                             :

                                    ORDER

      AND NOW, this 26th day of February 2021, upon consideration of

Defendants Peirce-Phelps, LLC and Carrier Corporation’s Motions to Dismiss

(ECF Nos. 16 and 17) and Plaintiffs’ responses in opposition (ECF Nos. 19 and

20), it is hereby ORDERED that Defendants’ Motions to Dismiss (ECF Nos. 16

and 17) are GRANTED.

      It is FURTHER ORDERED that Plaintiffs’ Amended Complaint (ECF No.

15) is DISMISSED with prejudice. The Clerk of Court is directed to close this

matter.

                                                  BY THE COURT:


                                                  /s/ Chad F. Kenney

                                                  CHAD F. KENNEY, JUDGE


                                        1
